 In the Matter of LUNDAHL MOTORS, INC., EMPLOYERandINTER-NATIONAL ASSOCIATION OF MACHINISTS (IND.) LOCAL No. 1712,PETITIONERCase No. 19-RC-312.-DecidedJuly 15, 1949DECISIONAN DDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Robert E. Till-man, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds :1.The Employer, an Idaho corporation, with its place of businessin Idaho Falls, Idaho, operates a sales and service agency for Lincolnand Mercury automobiles under a franchise granted by Ford MotorCompany.During the year 1948, the Employer purchased new auto-mobiles, parts, and accessories valued at approximately $100,000, allof which were shipped from points without the State of Idaho:Dur-ing the same period, the Employer made sales of new cars valued atapproximately $200,000 of which approximately 4 percent was soldto customers located outside the State of Idaho.We find, contrary to the contention of the Employer, that it isengaged in commerce within the meaning of the Act.'2.The Petitioner is a labor organization claiming to representemployees of.the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.IMatter of Johns Brothers,Inc., et al.,84 N. L. R. B. 294;Matter of Bell-Wyman:Company, 79N. L. R. B.1424;Matter of LiddonWhite Truck Company,Inc.,76 N. L. R. B.:1186.85 N. L.R..B.,.No. 40.224 LUNDAHL MOTORS, INC.2254.The appropriate unit :The Petitioner seeks a unit including mechanics, body and fendermen, painters, washers, greasers, apprentices, parts men, helpers, andtheir leadmen or working foremen, but excludingsalesmen,office em-ployees, and supervisors.The Employer would exclude the bodyforeman and the parts men from whatever unit the Board finds appro-priate.The Employer's operations are carriedon in a single building, therear of which houses the shop and body departments.The sales-room, located in the front of the building, houses the office, sales, andparts departments.Employees in the shop department, includingthree mechanics, a lubrication man, and a wash man, are engaged inthe general servicing and repair of automobiles.The employees inthe body department repair automobile bodies.Together the em-ployees in the shop and body departments comprise a group of serviceemployees of a type we have frequently found constitute a unit appro-priate for collective bargaining.2There remains for consideration the disputed categories-the bodyforeman, and the employees in the parts department.The body foremanmanages the body department.He has authorityto hire and discharge employees in that department, to fix their rateof pay, and to direct their work in all respects.Although at the timeof the hearing only one other person was working in the body depart-ment, the Employer testified that this was a temporary situation result-ing from a shortage of competent body men, and that when suchworkers become available three or four will be hired.The body fore-man receives from $150 to $200 per month more than the body man.His bids on body repair jobs are final, and he receivesa percentage ofthe labor charges.Under all the circumstances we find that the bodyforeman is a supervisor within the meaning of the Act, and we shallexclude him from the unit.The parts departmentincludes a manager and a parts man.Theparts manageris in charge of the department.He orders and cata-logues auto parts, maintains stock, sells to customers, and suppliesparts to the shop men.The record indicates that his primary respon-sibility issales, ashe receives a bonus over and above his salary whensales exceed -a certain quota.The parts man spends a portion of histime assisting the parts manager in receiving and selling parts andthe remainder performing such miscellaneous tasks as cleaning theshow room, washing windows, receiving paymentsfrom customers forrepair jobs, and tallying-daily sales.There is no interchange of em-See cases cited in footnote1, supra.The parties agree that the shop foreman who hasauthority to hire and discharge employees in the shop department should be ,excluded fromthe unit as a supervisor. 226DECISIONSOF NATIONAL LABOR RELATIONS BOARDployees between the parts department and other departments.Underthese circumstances we find that the functions and interests of the partsdepartment employees are more closely related to those of the salesand clerical personnel than they are to the repair workers of the shopand body departments whom the Petitioner seeks to represent.Ac-cordingly, we shall exclude the parts manager and the parts lnanfrom the unit hereinafter found appropriate.3We find, therefore, that all mechanics, body and fender men,painters, washers, greasers, apprentices and helpers, but excludingsalesmen, office employees, employees of the parts department, theshop. foreman, the body foreman and all other supervisors within themeaning of the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.4DIRECTION OF ELECTION 5As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible,but not laterthan 30 days from the(late of this Direction,under the direction andsupervision of the Regional Director for'the Region in which thiscase was heard,and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board's Rules and Regulations-Series 5, as amended,among the employees in the unit found appropriate in paragraphnumbered 4, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election, in-cluding employees who did not work during said pay-roll period be-cause they were ill or on vacation or temporarily laid off,but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the electionand also excluding employees on strike who are not entitled to re-instatement,to determine whether or not they desire to be represented,for purposes of collective bargaining,by International Association ofMachinists (Ind.) Local No. 1712.8Matter ofLiddon White Truck Company,Inc., supra.Cf.Matterof HarrysCadillac-Pontiac Company,Incorporated,et al.,81 N.L. R. B. 1.In that case we included parts menin a unitwith mechanics, whereparts men and mechanicswerein frequent contact witheach other,and in fact on occasion performedeach other's tasks.4Two highshoal boys work intermittently about an hour a day after school.They arepaid by the hour for performing miscellaneous odd jobs such as cleaning up the building,washing windshields of cars,polishing cars,and mowing lawns.Because of the casualand irregular character of their employment we shall, in agreement with the parties,exclude these employees from the unit.SThe compliance status of International Association of 'Machinists(Ind.)Local No.1712 has lapsed since the healing in this matter.In the event it fails to renew its com-pliance with Section 9(h) within 2 weeks from the date of. this Direction,the RegionalDirector is to advise the Board to that effect.No election.shall be conducted unless anduntil compliance has been renewed.